          Case 1:19-cv-11895-JMF Document 112 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GUANGCHENG CHEN,                                                       :
                                                                       :
                                    Plaintiff,                         :     19-CV-11895 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
MATSU FUSION RESTAURANT INC., et al,                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

       Counsel are reminded that they must submit a joint status letter on ECF no later than the
Thursday prior to the conference, the contents of which are described in the Case Management
Plan and Scheduling Order. ECF No. 85. In their joint letter, the parties should also indicate
whether they believe they can do without a conference altogether.

        Unless and until the Court orders otherwise, the conference remains in effect and will be
held in person in Courtroom 1105 of the Thurgood Marshall United States Courthouse, 40
Centre Street, New York, NY. (If counsel believe that the conference should be held by
telephone, they should — in accordance with Rule 2(B) of the Court’s Individual Rules and
Practices — promptly file a letter motion to that effect. Any such letter motion should indicate
other dates and times during the week of the conference when counsel would be available.)
Additionally, unless and until the Court orders otherwise, all existing dates and deadlines —
including, as appropriate, the deadlines for summary judgment motions and/or a proposed joint
pretrial order, as set forth in the Case Management Plan and Scheduling Order — remain in
effect.

         SO ORDERED.

Dated: August 23, 2021                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
